This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2014).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A15-0481

                                  State of Minnesota,
                                     Respondent,

                                          vs.

                               Jerome Alden Streitz, Jr.,
                                      Appellant

                               Filed December 21, 2015
                                      Affirmed
                                   Klaphake, Judge *

                             Stearns County District Court
                               File No. 73-CR-13-6210

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Janelle Prokopec Kendall, Stearns County Attorney, Carl Ole Tvedten, Assistant County
Attorney, St. Cloud, Minnesota (for respondent)

Jason W. Migala, St. Cloud, Minnesota (for appellant)

      Considered and decided by Connolly, Presiding Judge; Johnson, Judge; and

Klaphake, Judge.




*
 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
                         UNPUBLISHED OPINION

KLAPHAKE, Judge

       Appellant challenges his convictions of second-degree possession of a controlled

substance and operating a motor vehicle while under the influence of schedule I/II drugs,

arguing that the district court erred by not suppressing evidence that was obtained through

the expansion of a traffic stop. Because the traffic stop was lawfully expanded, we affirm.

                                          FACTS

       On the evening of July 16, 2013, a Sauk Centre police officer stopped a car pulling

a trailer with improperly functioning taillights. The driver, appellant Jerome Alden Streitz,

Jr., stepped out of the car without prompting. The officer, who had previous interactions

with Streitz, immediately noticed that “he wasn’t the same Jerry Streitz that [he’d] known

from a normal basis” and that Streitz was “very hyperactive,” sweaty, and had watery,

bloodshot eyes with abnormally dilated pupils. He also observed Streitz’s rapidly pulsing

carotid artery. The officer immediately suspected controlled-substance use. Based on the

officer’s experience, he found Streitz’s explanation for his behavior, that he was hot and

tired, not credible. The officer instructed Streitz to open his mouth. Streitz eventually

opened his mouth and the officer observed “extreme heat blisters on the back of his tongue,

which indicated he had probably been smoking from a glass pipe.”                The officer

administered a Romberg test. 1 Streitz estimated the time correctly but was unable to keep

his eyes fully closed.       The officer arrested Streitz and searched him, finding


1
 In a Romberg test, the subject stands with his feet together, eyes closed, and head tilted
backwards and while attempting to estimate thirty seconds.

                                             2
methamphetamine, a methamphetamine pipe, and cocaine on Streitz’s person. After being

read the implied-consent advisory, Streitz provided a urine sample, which tested positive

for controlled substances.       Streitz was subsequently charged with second-degree

possession, fifth-degree possession, operating a motor vehicle under the influence of a

controlled substance, and operating a motor vehicle while under the influence of schedule

I/II drugs.

       Streitz moved to suppress the evidence obtained during the traffic stop and to

dismiss the charges. After a contested omnibus hearing, the district court denied Streitz’s

motion, concluding that the officer permissibly expanded the scope of the traffic stop and

that Streitz was not coerced into consenting to the urine test.

       The state dismissed the fifth-degree possession and operating a vehicle under the

influence of a controlled substance counts, and the court heard the remaining two counts

in a stipulated-evidence trial. See Minn. R. Crim. P. 26.01, subd. 4 (allowing stipulation

to the prosecution’s case in order to obtain appellate review of a pretrial issue where the

pretrial ruling is dispositive and certain other conditions are met). The district court found

Streitz guilty on both counts. This appeal follows.

                                       DECISION

       Streitz does not contest the validity of the initial traffic stop for improper taillights.

But he argues that the district court erred in finding that the expansion of the traffic stop

was justified, and therefore the evidence obtained as a result of the expansion must be

suppressed. See State v. Askerooth, 681 N.W.2d 353, 363 (Minn. 2004) (stating that

Minnesota evaluates the reasonableness of seizures during traffic stops under the Terry


                                               3
framework). We review the district court’s findings of fact for clear error and the legal

issue of whether a search was justified by reasonable suspicion de novo. State v Burbach,

706 N.W.2d 484, 487 (Minn. 2005).

       The scope of a traffic stop “must be strictly tied to and justified by the circumstances

that rendered the initiation of the investigation permissible.” State v. Wiegand, 645 N.W.2d

125, 135 (Minn. 2002). But the Fourth Amendment permits a traffic stop to be expanded

when the officer has reasonable, articulable suspicion of other illegal activity. Id. “[E]ach

incremental intrusion during a stop must be strictly tied to and justified by the

circumstances which rendered [the initiation of the stop] permissible.” Askerooth, 681

N.W.2d at 364 (alteration in original) (quotations omitted). Although the reasonable

suspicion standard is “not high,” it requires more than a hunch and “at least a minimal level

of objective justification for making the stop.” State v. Diede, 795 N.W.2d 836, 843 (Minn.

2011) (quotations omitted).

       We consider the totality of the circumstances in determining whether an officer had

reasonable suspicion of illegal activity. State v. Syhavong, 661 N.W.2d 278, 281 (Minn.

App. 2003). We view the “totality of the circumstances” broadly from the perspective of

an objective officer, and consider the “officer's general knowledge and experience, the

officer's personal observations, information the officer has received from other sources, the

nature of the offense suspected, the time, the location, and anything else that is relevant.”

Appelgate v. Comm’r of Pub. Saftey, 402 N.W.2d 106, 108 (Minn. 1987).                  A law

enforcement officer is permitted to make inferences and deductions that a person untrained

in criminal activity might not make. Syhavong, 661 N.W.2d at 282.


                                              4
       Streitz argues that the traffic stop did not reveal any signs of illegal activity where

there was no impaired driving behavior and he claimed his behavior was a result of being

“tired from an exhausting day” of travel. However, the officer testified that even though

he initiated the traffic stop because of the improper taillights, he immediately recognized

that Streitz was behaving abnormally. He based this observation not only on his previous

interactions with Streitz, but factors, including watery eyes, dilated pupils and an unusually

intense heartbeat, that based on his training and experience indicated controlled-substance

use. We conclude that the district court’s finding of fact that the officer had an objective

basis to reasonably suspect drug use based on the totality of the circumstances is not clearly

erroneous. Because the officer had an objective basis to reasonably suspect drug use based

on the totality of the circumstances, the officer permissibly expanded the traffic stop.

       Affirmed.




                                              5